EXHIBIT 10(l)
BANCORPSOUTH, INC.
AMENDMENT TO CHANGE IN CONTROL AGREEMENT
     THIS AMENDMENT to the Change in Control Agreement (the “Agreement”) between
                                           (“Employee”) and BancorpSouth, Inc.
(the “Company”) dated                                    (the “Agreement”) is
made on this                day of                               .
     WHEREAS, Employee serves as the                                          of
the Company and the parties desire to amend the Agreement in order to comply
with regulations issued under Section 409A of the Internal Revenue Code of 1986;
     NOW, THEREFORE, the Agreement is hereby amended effective
                                        :
I. A new Section 2.2(e) is added to the Agreement as follows:
     (e) Timing of Gross Up Payment. Any Gross-Up Payment hereunder shall be
paid within ten days of the date that it is determined that such payment is due
to Employee.
II. A new Section 2.4 is added to the Agreement as follows:
     2.4 Section 409A.
     (a) Delay of Deferred Compensation Payments. It is intended that each
installment of the payments and benefits provided for in this Agreement is a
separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the amounts set forth in this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (Section 409A of the
Code, together, with any state law of similar effect, “Section 409A”) provided
under Treas. Reg. §§ 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
to the extent it is determined that the severance payments and benefits provided
under this Agreement constitute “deferred compensation” under Section 409A and
Employee is a “specified employee” as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of such payments shall be delayed as follows: on the
earlier of six months and one day after Employee’s separation from service (as
defined in Section 7(h) herein) or the date of Employee’s death, the Company
shall (A) pay to Employee a lump sum amount equal to the sum of the payments
that Employee would otherwise have received through the delayed payment date,
and (B) commence any remaining payments in accordance with the terms of this
Agreement.
     (b) Additional Requirements. Notwithstanding anything herein to the
contrary in this Agreement, to the extent that any deferred compensation benefit
under this Agreement is payable upon an event involving the Employee’s cessation
of services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” pursuant to the default definition in Treas. Reg. §
1.409A-1(h). To the extent of any compliance issues under Section 409A of the
Code, the Agreement shall be construed in such a manner so as to comply with the
requirements of such provision so as to avoid any adverse tax consequences to
the Employee.
     IN WITNESS WHEREOF, the parties have executed this Amendment on the date
first written above, to be effective as set forth herein.

            EMPLOYEE   BANCORPSOUTH, INC.
 
       
 
  By:    
 
       
[Name]
       
 
  Its:     
 
         

